        USM-285 is a 5-pa, form. Fill out the form and print 5 copies. Sign as needed and route as specified below.

  U.S. Department of Justice                                                              PROCESS RECEIPT AND RETURN
  United States Marshals Service
                                                                                          See "Instructions fbr Service of Process by US. Marshal"

   PLAINTIFF                                                                                                            COURT CASE NUMBER
   Cortez Willie Shields                                                                                                17-cv-266-wmc
   DEFENDANT                                                                                                            TYPE OF PROCESS
   Lt. Tony, et al.                                                                                                    CIVIL, summons and complaint
                       NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

       SERVE           Sarah April, Dane County Jail - Mental Health Department
          AT           ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

                       115 W. Doty St., Madison, WI 53703
   SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                               Number of process to be
                                                                                                                    served with this Form 285     1

                 Cortez Willie Shields, 241621                                                                      Number of parties to be
                 Racine Correctional Institution                                                                    served in this case          4
                 P.O. Box 900
                 Sturtevant, WI 53177-0900                                                                          Check for service
                                                                                                                    on U.S.A.                    No

       SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Afternate Addresses,
       All Telephone Numbers, and Estimated Times Available for Service):
Fold                                                                                                                                                                  Fold




                  ttomey other Originator requesting service on behalf of:                RI PLAINTIFF           TELEPHONE NUMBER                   DATE

                                           oly CLeioc                                       DEFENDANT            608-261-5724                         7/1/19

                       LOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
   I acknowledge receipt for the total     Total Process   District of      District to       Signature of Authorized USMS Deputy or Clerk                 Date
   number of process indicated.                            Origin           Serve
   (Sign only for USM 285 if more
   than one USM 285 is submitted)                          No.              No.

   I hereby certify and return that I 0 have personally served , 0 have legal evidence of service, 0 have executed as shown in "Remarks", the process described
   on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

   0 I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)
   Name and title of individual served (if not shown above)                                                               LI   A person of suitable age and discretion
                                                                                                                               then residing in defendant's usual place
                                                                                                                               of abode
   Address (complete only different than shown above)                                                                      Date                  Time
                                                                                                                                                                   ..-E1 am
                                                                                                                           7--/$-/7              ?•"/5-                  pm

                                                                                                                           Signatur f U.S. M shal or Deputy
                                                                                                                                                           #1^
   Service Fee         Total Mileage Charges Forwarding Fee              Total Charges        Advance Deposits     Amon it owed to U.S. Marshal* or
                       including endeavors)                                                                        (Amount of Refund*)
                                c                                                                                                        $0.00
   REMARKS:      Rirview       fD eovio,            pu4          &Z,7. 77 4, fl                              7-MU                             Av6      4/eite2,
   A                   Ap                tfroeW.14/4- Aft-                     'A4.444,             #14,44, fief //44                                  .       A
   Alt9 54?Ati             4h1- .            b•is"            I 14         t rth
   PRINT 5 COPIES: I. CLERK OF THE COURT                                                                                                PRIOR EDITIONS MAY BE USED
                   2. USMS RECORD
                   3. NOTICE OF SERVICE
                   4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,
                      if any amount is owed. Please remit promptly payable to U.S. Marshal.                                                                    Form USM-285
                   5. ACKNOWLEDGMENT OF RECEIPT                                                                                                                    Rev. 12/80
